UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 MOAMMAR BADAWI DOKHAN, et al.,

        Petitioners,
                v.                                       Civil Action No. 08-0987 (JDB)
 GEORGE W. BUSH, et al.,

        Respondents.


                                            ORDER

       Pursuant to petitioner's response to the Court's September 1, 2009 Order to Show Cause

why his habeas petition should not be dismissed, and upon consideration of the entire record

herein, it is hereby ORDERED that petitioner's habeas corpus petition is DISMISSED

WITHOUT PREJUDICE.

       SO ORDERED.


                                                          /s/
                                                   JOHN D. BATES
                                               United States District Judge

       Dated:   September 23, 2009